PER CURIAM:
Claimants seek recovery of property damage in the sum of $199.63 sustained by their 1975 model Ford automobile on June 5, 1977, when a loose plank in a wooden bridge runner in the Mohawk Bridge on West Virginia Route 1/2, in McDowell County struck the underside of the automobile. The claim was submitted upon a stipulation which revealed that the respondent had constructive knowledge, viz., that it should have known of the need for repairs to the bridge before the accident happened. It also was stipulated that the claimants had exercised reasonable care for their own safety. It thus appears that the respondent was guilty of negligence which caused the accident and resulting damage, and that the claimants themselves were not guilty of contributory negligence. Accordingly, an award is hereby made in the sum of $187.63 (the stipulated amount of damage).
Award of $187.63.